Citation Nr: 9923414	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-14 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE
Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $13,193.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The appellant had active service from August 1954 to August 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the Houston, Texas Regional Office (RO), which 
denied the waiver of recovery of pension overpayment because 
it would not violate the principles of equity and good 
conscience to require its collection.  

In correspondence dated in January 1999, the appellant 
revoked the power of attorney of his previously appointed 
representative.  38 C.F.R. § 20.607 (1998).  The appellant 
was provided an opportunity to designate a new 
representative; he did not respond.  

The record does not reflect that he has submitted a timely 
challenge as to the validity of the debt.  But see Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 
1.911(c)(1) (1998).  As the Board finds the appellant did not 
dispute the validity of the amount of overpayment of pension 
indebtedness created, this decision is limited to the issue 
of entitlement to waiver of recovery of overpayment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The amount of overpaid nonservice-connected pension 
benefits is 13,193.00.

3.  The appellant was at fault in the creation of the 
overpayment of nonservice-connected pension benefits because 
despite the notice provided to him, he did not promptly 
report the receipt of Social Security Administration (SSA) 
benefits to the VA.

4.  The VA was not at fault in the creation of the 
overpayment of the nonservice-connected pension benefits.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

6.  Collection of that indebtedness would not defeat the 
purpose of the pension benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits, in the amount of $13,193.00 would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his November 1994 VA application for compensation or 
pension, the appellant reported that he had a four-year 
college degree and prior to July 1992 he worked as an 
engineer, totaling $7000.00 per month in earnings.  He also 
indicated that he was widowed and that he had no dependents 
and no monthly income.

In correspondence dated in February 1995, the RO advised the 
appellant that he had been granted entitlement to pension 
benefits based on his single status with no dependents and no 
countable income.  The RO noted that any change in marital 
status, income, or number of dependents, should be reported 
immediately. 

In a September 1995 letter from the RO, the appellant was 
advised that notification of any new income, not initially 
reported, was necessary.

In a May 1997 letter from the RO, the appellant was notified 
of the proposal to terminate his benefit payments due to 
receipt of evidence demonstrating that his family income had 
changed. 

A May 1997 pre-determination notice indicates that the 
appellant was in receipt of SSA benefits, effective December 
1, 1995.

In a July 1997 post-determination letter, the RO reported 
that based on the appellant's receipt of SSA benefits, his VA 
award had been terminated, effective December 1, 1995.

According to a July 1997 declaration of the status of 
dependents, the appellant reported that he had two children.  
The appellant reported that he was the guardian of the eldest 
child indicating that he was permanently helpless for mental 
or physical reasons, and that this child had been living with 
the appellant for the past two years.

In an October 1997 letter, the appellant indicated that he 
believed he sent in Form 20-5655 listing his SSA benefits as 
income.  He also indicated that he called the RO and was 
advised to file a waiver request.  He stated that he needed 
the money and thought he was entitled to both VA and SSA 
benefits.  The appellant reported that on occasion he had 
worked on a temporary basis for a few weeks or months at a 
time.  He further indicated that one of his sons is still a 
minor.

According to an October 1997 financial status report, the 
appellant indicated that he was retired and unemployed; 
however he worked as a taxi driver engineer from 1995 to 
March 1997.  He reported his SSA award as his only source of 
income.  He reported that his total assets amounted to 
$2040.00, to include cash in the bank, cash on hand, and a 
car.  He further indicated that he had three dependents, 
which consisted of a minor son and an adult son and his wife, 
for the past two years. 

According to a December 1997 letter from the appellant, he 
stated that he did not report his SSA award because according 
to the Social Security rules regarding income, his VA 
benefits were not enough to reduce his SSA benefits.  He 
further reported that he thought it was not necessary to 
report SSA benefits to the VA.  He indicated that he was 
currently in Korea visiting his son.  He maintained that he 
did not previously report his son and daughter-in-law as 
dependents, rather he alleged that he had two dependents (two 
sons), neither of which was able to work.  Accompanying the 
letter is a December 1997 financial status report, which 
reflects that the SSA award as the appellant's only source of 
income.  He indicated that at the current time he was 
unemployed, but worked as an engineer from May 1997 to June 
1997.  He further listed that his average monthly expenses 
exceeded his monthly income.  The appellant reported that he 
was $4000.00 past due on various medical bills generated as a 
result of his heart disorder.  He also reported that he had 
two dependents and that he worked on occasion.

In his July 1998 statement, the appellant indicated that he 
was moving to Alaska for at least a month and perhaps longer.

A November 1998 financial status report is of record.  The 
appellant indicated that his average monthly income included 
his SSA benefits and take home pay from his job as a taxi 
driver.  The appellant reported that he worked two-thirds of 
the month as a taxi driver and up until April 1997 he worked 
as an engineer in Houston, Texas.  The appellant indicated 
that he had two dependents and that his monthly income was 
exactly the same amount as his monthly expenses. 

At his November 1998 hearing, the appellant testified that in 
1994, he had a major heart attack.  Following the heart 
attack, he stated that he was in a nursing home for almost 
three months.  At the time the appellant was in the hospital, 
he applied for both VA pension and SSA benefits.  The checks 
from both the VA and Social Security reportedly arrived at 
the same time.  The appellant testified that he asked himself 
whether it was possible to receive both benefits.  He 
indicated that at that time his "mind wasn't working 
right," further elaborating that he lost blood to his brain 
because of the heart attack.  He then reported that he 
thought "'well it seems to me if it was wrong to collect 
both the government must have computers and catch this thing 
right away, so it must be alright to collect both of them."  
The appellant reiterated that he had more and more questions 
about the collection of both benefits.  He further stated 
that he was barely getting along and had dependents, 
therefore, he took the dishonest track and did not do 
anything.  The appellant reported that he felt it was 
probably wrong to collect both benefits, but felt that that 
Government agencies could talk to one another through 
computers.  The appellant also indicated that at the time he 
filled out the form for VA benefits, he was in the hospital.  

According to his September 1998 substantive appeal, the 
appellant stated that the VA did not take into consideration 
the fact that he had two dependents besides himself and that 
the discrepancies in his reports were not relevant.

In a letter to his Congressman, the veteran indicated that 
his daughter-in-law was extremely ill and needed medication 
and treatment.  He informed the Congressman that he was in 
desperate need of money.


Pertinent Criteria

Generally, entitlement to improved nonservice-connected 
disability pension exists if a appellant served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to the appellant's 
own willful misconduct; and meets the net worth requirements 
and has an annual income not in excess of the applicable 
maximum annual pension rate. 38 C.F.R. § 3.3(a)(3) (1998).

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law. 38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a) (1998).  A person who is 
receiving pension benefits is required to report to the VA in 
writing any material change or expected change in his or her 
income, net worth, or other circumstance that affects the 
payment of benefits.  38 U.S.C.A. § 1506 (West 1991 and 
Supp.1998); 38 C.F.R. §§ 3.277, 3.660 (1998).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery if not waived.  38 C.F.R. § 
3.660(a)(3) (1998).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991 and Supp. 
1998); 38 C.F.R. §§ 1.963(a), 1.965(b) (1998).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The 
Board's review of the record reflects that the Committee has 
resolved this question in favor of the appellant, finding, in 
essence, that his actions did not constitute fraud, 
misrepresentation or bad faith.

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  The Board finds that the fault of the appellant 
in the creation of the overpayment indebtedness was 
significant.  The record shows that the overpayment of 
nonservice-connected pension benefits was created by the 
appellant's inaction.  The appellant failed to report his SSA 
award after repeated instructions to do so.

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment. If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board finds that the appellant's inaction directly 
resulted in the creation of the overpayment indebtedness 
because he did not timely notify the VA of his change in 
income.  A VA pension recipient must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
his or her income changed. 38 C.F.R. § 3.660(a)(1).  The 
evidence of record shows that the appellant had been properly 
advised that the pension program was income based and that he 
was under an obligation to accurately and completely report 
all income and the sources thereof.  Nonetheless, the 
appellant did not report to the VA, in a timely manner, the 
income received by him.  

The appellant contends that he was not at fault in the 
creation of the overpayment indebtedness.  A review of the 
record demonstrates that appellant's current contention as to 
why he did not report his SSA award is not consistent with 
his previous contention. 

According to the evidence of record, the appellant began 
receiving SSA benefits in December 1995.  After receiving a 
termination of VA benefits letter, the appellant maintained 
that he believed he had updated his income status to reflect 
his SSA award.  However, subsequently received evidence of 
record shows that the appellant conceded that he did not 
report his SSA award believing that it was not necessary.  At 
his November 1998 hearing, the appellant stated that it 
seemed okay to collect both VA and SSA benefits because the 
Government's computers did not catch the mistake.  The Board 
notes that the appellant had received numerous letters 
advising him to report any new income.  In fact, 
correspondence dated in September 1995 provided written 
instructions as to accurately reporting new income and made 
specific reference to Social Security benefits.  The 
appellant, at his hearing, stated that he felt it was 
probably wrong to collect both benefits, but felt that the 
Government had an obligation to catch the mistake.  He 
blatantly admitted that he took the "dishonest track" by 
not reporting the new income.

The VA notified the appellant, in a timely manner, of the 
award of the nonservice-connected pension benefits and sent 
the appellant's correspondence to the address provided by the 
appellant.  The VA based the award of nonservice-connected 
pension benefits upon information that was provided by the 
appellant.  The Board notes that the appellant's income for 
the period in question was at a level which did not permit 
payment of pension, and had he provided notice of his SSA 
award to the VA, the running award of pension would not have 
been continued.  Thus, all fault in the creation of the debt 
rests with the appellant and the Board finds that the VA was 
not at fault in the creation of the overpayment indebtedness. 

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the appellant 
was not entitled would not defeat the purpose of the benefit.  
This would not affect the appellant's other sources of 
income, including Social Security benefits.  On the other 
hand, the failure of the Government to insist upon its right 
to repayment of this debt would result in his unjust 
enrichment at the expense of the Government.  The appellant, 
in this case, did not, according to the available record, 
change his position to his detriment and as a result of the 
award of pension.

The Board also has considered whether the granting of a 
waiver would provide an unjust enrichment to the appellant.  
The Board finds that the appellant would be unjustly enriched 
if a waiver of the pension overpayment in the amount of 
$13,193.00 was granted.  The VA was not at fault in the 
creation of indebtedness and has absorbed a substantial loss.  
The appellant made no efforts to reduce the financial loss to 
the Government.  It appears from the evidence of record that 
the appellant has money to visit his son in Korea and travel 
to Alaska and help his adult son and adult daughter-in-law 
financially, while making no effort to reduce the financial 
harm to the Government

In light of the above, the Board has determined that the 
appellant was at fault in the creation of the overpayment.  
The Board also finds that the VA was entirely without fault, 
but has absorbed a substantial loss in this transaction.  The 
Board finds that the appellant made no effort towards 
minimizing the amount of the indebtedness and would be 
unjustly enriched if a waiver was granted.

Finally, the Board must analyze whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  The appellant asserts that he is unable 
to repay the overpayment because he is unemployed.  Despite 
the appellant's reported unemployed status, he has 
consistently reported occasional work as a taxi 
driver/engineer.  Moreover, the Board notes that there are 
numerous inconsistencies contained in his financial status 
reports.  Earlier financial status reports reveal that the 
appellant reported his expenses based on two dependents.  He 
maintained that he had two dependent sons, one of which is an 
adult and mentally deficient.  Apparently, the appellant 
attempted to prove that he had guardianship of his eldest son 
in 1997 by providing evidence that only proved he had 
guardianship of his eldest son in 1975 when his son was, in 
fact, a minor.  Subsequently, the Board notes that in October 
1997, the appellant changed the number of dependents to 
three, to include the eldest son's adult wife.  Two months 
later, in December 1997, the appellant stated that he only 
had two dependents, explaining that he only reported his two 
sons to the Internal Revenue Service.  

The appellant is reminded that he is expected to accord a 
Government debt the same regard given any other debt.  
Despite the appellant's unemployment status, he, in the past, 
has worked as a taxi driver to supplement his SSA award.  The 
Board recognizes that payment of the debt will be a financial 
strain on the veteran's limited resources, but he should be 
able to pay it over time with prudent budgeting.  Moreover, 
the appellant's fault in creating the debt and his unjust 
enrichment if the debt were not collected, outweighs any 
financial hardship exhibited.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so, particularly since 
the appellant continued to accept VA pension along with his 
SSA award.  The Board finds, therefore, that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover the 
appellant's overpayment indebtedness in the amount of 
$13,193.00.  The end result would not be unduly favorable or 
adverse to either the Government or the appellant.  The 
evidence 
in this case is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $13,193 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

